DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) (s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0197558 (“Ingold”) in view of U.S. Publication No. 2009/0024089 (“Levine”) and U.S. Patent No. 6,162,192 (“Cragg”).
Regarding Claim 1, Ingold discloses a vascular access dilator apparatus comprising:
	A hollow needle (56);
	A wire (60) insertable longitudinally into said needle (see Fig. 5C);
	A blade (see generally 102 – see also 402) slideable on said wire (see Fig. 5A-5C) with a safety cover (414) retractable from said blade (see Fig. 10 – Par. 36), said safety cover allowing for safe disposal of the blade after use (Par. 36 and 40 – i.e. after the blade is no longer needed the cover can be swung down to safely house and render the blade unexposed thereby permitting its disposal in an inert configuration); and
	A cannula (RE: dilator sheath – see Par. 30) insertable directionally in line with said wire.
	Ingold discloses the invention substantially as claimed except that the cannula has “French sizes printed thereon”. However, such a feature is commonly known to the art. For example, Levinne discloses a related dilator sheath (see e.g. Fig. 1) which may have “markings on the exterior along the long tapered tip portion… [g]raduated markings along the exterior of the long tapered tip can indicate the outer diameter of the long tapered tip portion 110 at that respective point along its longitudinal length. Such markings can be expressed in French sizes” (Par. 46). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the dilator sheath/cannula of the invention of Ingold with French sizes printed thereon, as disclosed by Levinne, in order to allow a user to accurately determine the diameter of the dilator upon a specific insertion depth.
	Ingold, as modified, discloses the invention substantially as claimed except the apparatus further comprises a “band” which is “placed at a prescribed size on said cannula to prevent over dilation on insertion thereof”. However, such features are well-known in the art of dilating cannulas. For example, Cragg discloses a related dilator (10 – Abstract) for vascular access the dilator having an elastic ring/band (30) which serves as a “depth indicator” such that the depth indicator can placed at a prescribed size on the dilator to prevent over dilation on insertion thereof (Col. 4, Ln. 8-18). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified dilator of Ingold with a depth indicator band, as disclosed by Cragg, which can be moved along the length of the dilator to a desired insertion depth, whereby the depth indicator will serve to prevent over dilation by serving as a clear reference maker and imposition to insertion over the band to limit the depth of insertion.
Claim(s) (s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0197558 (“Ingold”) in view of U.S. Patent No. 6,162,192 (“Cragg”).
	Regarding Claim 2, Ingold discloses in a vascular dilator system having a needle (56), a wire (60), a blade (see e.g. 102 and 402), and a cannula (RE: dilator sheath” – see Par. 30) – a safety cover (see e.g. 414) retractable from the blade (see Fig. 10 – Par. 36), whereby safe disposal of such a blade after use is obtained (i.e. the blade can be covered by the safety cover thereby permitting disposal with reduced risk of accidental wounding of the clinician or disposal staff).
Ingold discloses the invention substantially as claimed except the apparatus further comprises a “band” which is “placed at a prescribed size on said cannula to prevent over dilation on insertion thereof”. However, such features are well-known in the art of dilating cannulas. For example, Cragg discloses a related dilator (10 – Abstract) for vascular access the dilator having an elastic ring/band (30) which serves as a “depth indicator” such that the depth indicator can placed at a prescribed size on the dilator to prevent over dilation on insertion thereof (Col. 4, Ln. 8-18). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the modified dilator of Ingold with a depth indicator band, as disclosed by Cragg, which can be moved along the length of the dilator to a desired insertion depth, whereby the depth indicator will serve to prevent over dilation by serving as a clear reference maker and imposition to insertion over the band to limit the depth of insertion.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/21/2022